Title: To Thomas Jefferson from Abigail Adams, 29 January 1787
From: Adams, Abigail
To: Jefferson, Thomas



My dear Sir
London Janry. 29th. 1787

I received by Col. Franks your obliging favour and am very sorry to find your wrist still continues lame; I have known very salutary effects produced by the use of British oil upon a spraind joint. I have sent a servant to see if I can procure some. You may rest assured that if it does no good: it will not do any injury.
With regard to the Tumults in my Native state which you inquire about, I wish I could say that report had exagerated them. It is too true Sir that they have been carried to so allarming a Height as to stop the Courts of justice in several Counties. Ignorant, wrestless desperadoes, without conscience or principals, have led a deluded multitude to follow their standard, under pretence of grievences which have no existance but in their immaginations. Some of them were crying out for a paper currency, some for an equal distribution of property, some were for annihilating all debts, others complaning that the Senate was a useless Branch of Government, that the Court of common pleas was unnecessary, and that the sitting of the General Court in Boston was a grievence. By this list you will see the materials which compose this rebellion, and the necessity there is of the wisest and most vigorus measures to quell and suppress it. Instead of that laudible spirit which you approve, which makes a people watchfull over their Liberties and alert in the defence of them, these mobish insurgents are for sapping the foundation, and distroying the whole fabrick at once.—But as these people make only a small part of the state, when compared to the more sensible and judicious, and altho they create a just allarm and give much trouble and uneasiness, I cannot help flattering myself that they will prove sallutary to the state at large, by leading to an investigation of the causes which have produced these commotions. Luxery and extravagance both in furniture and dress had pervaded all orders of our Countrymen and women, and was hastning fast to sap their independance by involving every class of citizens in distress, and accumulating debts upon them which they were unable to discharge. Vanity was becoming a more powerfull principal than patriotism. The lower order of the  community were prest for taxes, and tho possest of landed property they were unable to answer the demand, whilst those who possest money were fearfull of lending, least the mad cry of the mob should force the Legislature upon a measure very different from the touch of Midas.
By the papers I send you, you will see the beneficial effects already produced. An act of the Legislature laying duties of 15 per cent upon many articles of British manufacture and totally prohibiting others—a number of Vollunteers Lawyers physicians and Merchants from Boston made up a party of Light horse commanded by Col. Hitchbourn, Leit. Col. Jackson and Higgenson, and went out in persuit of the insurgents and were fortunate enough to take 3 of their principal Leaders, Shattucks Parker and Page. Shattucks defended himself and was wounded in his knee with a broadsword. He is in Jail in Boston and will no doubt be made an example of.
Your request my dear sir with respect to your Daughter shall be punctually attended to, and you may be assured of every attention in my power towards her.
You will be so kind as to present my Love to Miss Jefferson, compliments to the Marquiss and his Lady. I am really conscience smitten that I have never written to that amiable Lady, whose politeness and attention to me deserved my acknowledgment.
The little balance which you stated in a former Letter in my favour, when an opportunity offers I should like to have in Black Lace at about 8 or 9 Livres pr. Ell. Tho late in the Month, I hope it will not be thought out of season to offer my best wishes for the Health, Long Life and prosperity of yourself and family, or to assure you of the Sincere Esteem & Friendship with which I am Your’s &. &,

A. Adams

